Citation Nr: 1224058	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a broken back and neck, sciatic nerve and bladder injuries, and a concussion. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

P. Olson, Counsel





INTRODUCTION

The Veteran served on active duty from April 2002 to April 2004. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2011.  This matter was originally on appeal from a March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 



FINDINGS OF FACT

1.  The Veteran sustained injuries on March 13, 2003 as the result of a fall from a third floor balcony while on active duty in the Air Force. 

2.  The evidence of record demonstrates that the Veteran's in-service injury on March 13, 2003, was not incurred in the line of duty, but rather was incurred as a direct result of an act of willful misconduct due to alcohol intoxication. 

3.  At the time of the injury, the Veteran's blood alcohol content was at least 0.188 grams of alcohol per 100 milliliter (ml) of blood. 



CONCLUSION OF LAW

The Veteran's injuries sustained as a result of a fall on March 13, 2003, was the result of willful misconduct, such that the criteria for entitlement to service connection for such injuries are not met.  38 U.S.C.A. §§ 105(a), 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(k), (m), (n), 3.301, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A January 2005 letters essentially satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence. 
 
Because the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess, 19 Vet. App. at 473.

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private treatment records that he wished for VA to obtain on his behalf.  The Veteran also reported that he has been on disability since 2006.  The duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  What is "of consequence" in this case is whether the Veteran's in-service consumption of alcohol and subsequent fall on March 13, 2003, was or was not due to willful misconduct, and there is no indication that Social Security records would include any such information.  See also Golz v. Shinseki, No. 09-7039 (Fed. Cir., January 4, 2010) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  Thus, there is no indication that the SSA records would be relevant to this claim.  Remanding the case to obtain such records would serve no useful purpose.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in July 2011. 38 C.F.R. § 3.159(c)(4).  The July 2011 VA examiner addressed the question as to whether the Veteran's fall on March 13, 2003, was due to delusional or psychotic thinking and not due to willful misconduct in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The July 2011 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for residuals of a broken back and neck, sciatic nerve and bladder injuries, and a concussion, all resulting from a fall during military service.  

The Veteran reports that while serving as a barracks orderly, he fell three stories while attempting to jump from a third floor balcony to the second floor.  Just prior to his fall, he had taken two shots of alcohol due, by his testimony, to his anxiety.  
Service treatment records confirm the Veteran sustained a right inferior ischial fracture, fractures of the cervical and lumbosacral spine, left sciatic nerve and bladder injuries, and other residuals of a fall sustained on March 13, 2003, while the Veteran was on active duty as a member of the U.S. Air Force.  

Service connection was denied by the RO in a March 2006 rating decision due to a finding that the Veteran's fall was a result of his alcohol intoxication, and the injuries sustained therein were not in the line of duty and were the result of willful misconduct.  

38 U.S.C.A. § 105 creates a presumption of service connection for injuries that occur during active duty unless a preponderance of the evidence establishes that the injury was the result of the person's own willful misconduct.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA, unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 U.S.C.A. § 3.1(n). 

There is competent medical evidence that the Veteran was intoxicated at the time he arrived at the emergency room on March 13, 2013.  On the March 13, 2003, Emergency Physician Record, the Veteran reported that he drank "shots" at 11:00 a.m.  There was alcohol on the Veteran's breath.  

Patient lab inquiry on March 13, 2003, indicates that blood work collected at 2:39 p.m. revealed the Veteran's blood alcohol content was 0.188.  Hours later, at 6:03 p.m., blood work was collected from the Veteran.  Sobriety Determination Report indicated that the Veteran's blood alcohol content of the specimen was determined to be 0.103. 

In the context of VA benefits, the simple drinking of alcoholic beverage is not in and of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (February 10, 1998). 

A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in alcohol consumption cases is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of alcohol.  VA Adjudication Manual M21-1MR ("M21-1MR"), Part III.v.1.D.16.a. 

There is a presumption of intoxication when a person's BAC is 0.08 or more.  See M21-1MR, Part III.v.1.D.16.c. (noting that by July 2005 all states, as well as Washington D.C. and Puerto Rico, have adapted a BAC of 0.08 as the legal level of intoxication). 

In this case, the Veteran's BAC was 0.188 at 2:39 p.m. and 0.103 at 6:03 p.m. on March 13, 2003, the day of the fall.  As such, the Veteran is presumed to have been intoxicated at the time of the March 13, 2003, fall.  

Furthermore, the Veteran's willful misconduct was not the simple drinking of alcohol by itself.  Rather, his misconduct was the willingness to achieve a drunken state while on duty, and, while still in this condition, to undertake jumping from a second story balcony, an act he was physically and mentally unqualified to undertake because of alcohol.  See M21-1MR, Part III, Subpart v, Chapter 1.  

The Board has considered the Veteran's contention that he had been prescribed Vicodin, Paxil, Clonazepam, and Vioxx and that he had taken prescribed medications on the day of the accident and that some or all of the medications affected his judgment and his behavior to the point where he then drank an alcoholic beverage and attempted to jump from the third floor balcony of his dormitory.  The Veteran stated that he did not drink the beverage to get high and that his judgment was already impaired before he drank the beverage. 

The Veteran stated that in January 2003, he was accused of illegal drug use while on active duty, and placed under military investigation.  Service personnel records confirm an investigation was begun in January 2003 regarding alleged wrongful possession and use of a controlled substance, marijuana.  Although the Veteran contended at the time that these charges were false, the investigation nevertheless caused him significant stress and anxiety, according to his statements. On March 12, 2003, he began experiencing chest pain, anxiety, and related symptoms, and reported to the emergency room on base.  His heart rate was noted to be irregular, with possible sinus arrhythmia, and he was noted to be under significant stress.  The final impression was of stress/anxiety and chest wall pain, and he was given several medications, including Paxil, Clonazepam, and Vioxx.  He was also noted to be taking Vicoden for recent tooth pain.  The next day, while serving as a barracks orderly, the Veteran fell three stories while attempting to jump from a third floor balcony to the second floor.  Just prior to his fall, he had taken two shots of alcohol due, by his testimony, to his anxiety.  He sustained the injuries noted above, and was taken to a military medical hospital for treatment. 

In support of his claim, the Veteran submitted a March 2007 letter from Christopher M. Di Maio, M.D.  Dr. Di Maio stated he reviewed both the Veteran's statement and the service treatment records surrounding his March 2003 emergency room visit and subsequent fall injury.  In his opinion, the Veteran's medications, taken in combination, resulted in behavior on March 12, 2003, that was "completely out of character."  Dr. Di Maio also stated the Veteran's actions on that date "may indicate delusional or psychotic thinking."

Dr. Di Maio noted that the Veteran had been prescribed Hydrocodone, Clonazepam, Parxetine, and Rofecoxib and that taking Vicodin, Paxil and Clonazepam in combination caused or substantially contributed to causing first one than a second lapse in judgment.  Dr. Di Maio opined that the Veteran's judgment was seriously impaired as a result of the effects of the medications he had been prescribed.  Dr. Di Maio opined that the Veteran's decision to drink alcohol and attempt a dangerous jump resulted from the effects of the medications.  Dr. Di Maio noted that the medications caused the Veteran to experience excitability, loss of inhibitions, and loss of judgment; and as a direct consequence, the Veteran drank alcohol and engaged in the extremely dangerous behavior that resulted in the accident.

Dr. Di Maio opined that on March 13, 2003, the Veteran did not drink alcohol to enjoy its intoxicating effects nor was his decision to drink alcohol willful in the sense that he recognized and was able to appreciate the potential consequences of the act.  Rather, the decision was the result of his already impaired judgment-judgment that was impaired as a result of the prescribed medications.  

The Veteran underwent VA examination in July 2011.  After interview with the Veteran and review of the claims file, the VA examiner, a clinical psychologist, stated that it appeared that the Veteran made a number of bad judgments while in the Air Force, including using marijuana in December 2002, assaulting the person who reported him to authorities, and by drinking alcohol (while he felt he was under the influence of medication prior to his fall) and then going to work.  The examiner opined that with his series of poor judgments he made during his time in the Air Force, it was likely that his decision to jump was another poor judgment on his part.  The examiner stated that his alcohol consumption was probably another factor that led to his poor judgment but that he did not believe that the Veteran was delusional or had psychotic thinking.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's consumption of prescription drugs caused the Veteran to drink alcohol and engage in the dangerous behavior that resulted in the fall which caused his injuries, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Initially, the Board notes that Dr. Di Maio's statement indicates that he reviewed the Veteran's statement of June 11, 2003; his statement, attached as an Addendum to the Form 21-526 dated September 27, 2004; Nellis AFB Emergency Physician Record, the Emergency Care and Treatment Chart, and ECG Report, March 10, 2003; Nellis AFB Family Practice treatment record dated March 12, 2003; Nellis AFB Medication Profile for the Veteran for the period March 12 to December 5, 2003; current literature regarding the prescription medications Vicodin, Paxil, Clonazepam, and Vioxx; and VA's Administrative Decision of February 28, 2006.

Dr. Di Maio noted that during his morning duty on March 13, 2003, the Veteran noticed that the prescribed medications made him feel "'drunk,' out of touch with reality, not myself."  Dr. Di Maio also noted that in a June 2003 statement, the Veteran described the effects as "'feeling intoxicated,' mind was blurred, lacking common sense, out of normal state of mind."  After describing potential side effects of Hydrocodone, Clonazepam, and Paroxetine, Dr. Maio states that taking Vicodin, Paxil, and Clonazepam in combination caused or substantially contributed to causing first one then a second lapse in judgment on the Veteran's part.

Dr. Di Maio, however, does not address whether the Veteran took the prescribed amount of medication at the times prescribed.  

The Board notes that the Veteran had been prescribed Paxil 20 mg daily, Clonazepam 0.5 mg at bedtime, and Vioxx 25 mg.  In addition, a March 10, 2003, Emergency Care and Treatment record indicates that the Veteran was prescribed Vicodin tablets one to two every four to six hours when needed for tooth pain.  

The Veteran reported in his statement, attached to the VA Form 21-526 dated in September 2004, that on the morning of March 13, he took the prescribed medications and then again at lunch time, the Veteran took the prescribed medications.  According to the medication instructions, the Veteran was to take the Clonazepam at bedtime.  Thus, the only medications that the Veteran should have been taking during the day on March 13, 2003, were the Vicodin, Paxil, and Vioxx.  

Dr. Di Maio indicated in his opinion that it was not presently known to what extent, in any, the Vioxx contributed to the Veteran's lapses in judgment.  As such, the only two medications that the Veteran should have been taking during the day of March 13, 2003, with known side effects include Vicodin and Paxil.  

The Board notes that a Trauma Center Admit record after being transferred to indicates that the Veteran's past history was reported as "'Stress because I am under investigation' for which he is taking Clonazepam and Paxil."  As noted above, however, the Veteran should have been taking the Clonazepam at night and during his initial presentation at the Emergency room directly after the accident, the Veteran did not report taking Paxil.

Pre-hospital/Evaluation Care Report indicates that the Veteran indicated that his current medications were Lortab and Vioxx.  The Emergency Care and Treatment record indicates that the Veteran arrived at the hospital at 1:20 p.m.; and reported that his current medications were Vioxx and Lortab.  On the Emergency Physician Record, the Veteran stated that medications included Vicodin and Vioxx.  

As such, there is a question of whether the Veteran actually took Paxil.  Neither the Veteran nor Dr. Di Maio has indicated what medications were taken or when they were taken.

There is a further question of whether the Veteran actually took Vicodin.  Urine collected at 2:51 p.m. on March 13, 2003, was negative for amphetamines, barbiturates, benzodiazepine, cocaine, opiates, PCP, and THC.

As noted above, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom, 12 Vet. App. at 187.  Dr. Di Maio does not in his opinion indicate which medications the Veteran had taken or the dose and time taken.  Dr. Di Maio does not address the drug screening results at the hospital which tend to indicate that the Veteran had neither Vicodin nor Clonazepam in his system less four hours after the Veteran stated that he drank the alcohol.  

Thus, the Board must conclude that Dr. Di Maio's medical opinion is based on speculation and does not provide the degree of medical certainty necessary.  As such, Dr. Di Maio's opinion that taking Vicodin, Paxil and Clonazepam in combination caused or substantially contributed to causing the Veteran's lapses in judgment is not competent medical evidence.  

In addition, after a review of the claims file and interview with the Veteran, the July 2011 VA examiner opined that on March 13, 2003, the Veteran's consumption of alcohol and fall from the third fall balcony was poor judgment and not delusional or psychotic thinking.  This is consistent with the service medical records which are absent any findings of delusional or psychotic thinking during his initial hospitalization for injuries sustained in the fall on March 13, 2003.  As the examiner relied on sufficient facts, appears to have applied reliable medical principals to those facts, and explained his conclusion, the Board assigns considerable weight to this examination report. 

As such, the Board finds that the July 2011 VA examiner's opinion much more probative than Dr. Di Maio's speculative opinion.

Based on the VA examiner's opinion and the service and post-service records the Board finds that the preponderance of the evidence shows that the Veteran's injuries sustained as a result of a fall on March 13, 2003, was the result of alcohol abuse during service.  

Although the Veteran contends that his consumption of alcohol and the injuries sustained from a fall on March 13, 2003, were the result of impaired thinking due to prescription medications, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

To the extent that the Veteran is alleging that he recalled that his thinking was clouded due to the prescription medication (an allegation he is competent to make), the Board does not find the Veteran credible.  First, the Veteran's history in service was consistent with the behavior that caused his injuries.  In addition, the Veteran's blood work a the hospital was negative for any evidence of opiates or benzodiazepine.  The Veteran's lack of credibility weighs against Dr. Di Maio's opinion inasmuch as it was based on the Veteran's contention that he took prescription drugs before drinking the alcohol.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a broken back and neck, sciatic nerve and bladder injuries, and a concussion is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


